Baldwin, J. delivered the opinion of the Court
Field, C. J. and Cope, J. concurring.
We do not see any injury done the defendants by the question to which they objected. It is true, that the defendants are not responsible for the acts “ of the other miners ” referred to in the question ; but it might have been impossible to assign any specific effect *451to the individual acts of those who contributed by the obstructions spoken of to the general damage done plaintiff’s race. If a dozen men each throw a stone into a ditch, though it may be easy to see what the effect of the whole is on the ditch or the flow of the water, it might be impossible for a witness to answer what was the separate influence of any one stone or that cast by any one person. The cross-examination would easily bring out the facts, and appropriate instructions from the Court would protect the defendant from any responsibility except what he had incurred by his own acts.
Judgment affirmed.